Judgment unanimously reversed on the law, plea vacated and superior court information *934dismissed. Memorandum: Defendant waived indictment and entered a plea of guilty to a superior court information charging him with criminal possession of a controlled substance in the second degree, a class A-II felony, and criminal possession of a weapon in the third degree. The People concede that waiver of indictment is not authorized with respect to a class A felony (NY Const, art I, §6; CPL 195.10 [1] [b]; People v Altagracia, 149 AD2d 981). The plea must be vacated as to both counts and the information dismissed. Of course, the People may present the case to the Grand Jury (see, People v Sledge, 90 AD2d 588, 589). (Appeal from judgment of Cayuga County Court, Corning, J. — criminal possession of controlled substance, second degree.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.